DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-9 are dependent on Claim 1. Regarding Claim 1, Nagao (JP 2007269086 A) teaches the first-sixth elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), and (1f) respectively, but does not teach the seventh element, hereinafter (1g). The prior art does not teach or suggest (1g). Nagao teaches
(1a), a step device for a vehicle (Nagao “Tech Solution” Paragraph 2: “A vehicle entry/exit step structure in which an entry/exit step member is disposed at an entrance/exit…”).
(1b), a movable step that is supported under a door opening of the vehicle (Nagao Fig. 1, below; Nagao Abstract: “The step member 6 is coupled to the side sill…”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Nagao
	(1c), a coupling member that, in a state of being supported by a sliding door that moves in a front-rear direction of the vehicle with a shifting zone in a width direction of the vehicle, engages with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door (Nagao Fig. 5, below; Nagao Abstract: “The step member 6 is coupled to the side sill  by two parallel links, and is coupled to the slide door 3 by a coupling member 27. When the slide door 3 is moved backward to open a doorway, the step member 6 takes the service position which protrudes sideways from the vehicle body, and when the doorway with the slide door 3 moved forward is shut, the step member 6 is accommodated in the lower hinge accommodating part of the side sill while the top surface of the step member 6 is left in the horizontal condition.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Nagao
	(1d), that the movable step includes a guide rail extending in the front-rear direction of the vehicle, with an engaging part of the coupling member that moves integrally with the sliding door being disposed inside the guide rail (Nagao Fig. 5, above; Nagao “First Example” Paragraph 7: “The step member 6 is preferably displaced between the use position and the storage position in conjunction with the opening / closing operation of the slide door 3. For example, the displacement includes a guide member 25 provided on the lower surface of the step member 6, a sliding member such as a roller guided by the guide member 25, and a door connecting member 27 associated with the sliding member 26. This can be realized by mechanically linking the step member 6 and the slide door 3 via a boarding/alighting step drive mechanism…”).
	(1e), that the coupling member is configured to cause the movable step to move from a retracted position to a deployed position as the engaging part comes into sliding contact with a side wall of the guide rail that is located on an outer side in the vehicle width direction and, while pressing the side wall, moves inside the guide rail in a direction of opening the sliding door (Nagao Fig. 5, above).
	(1f), that the coupling member is configured to cause the movable step to move from the deployed position to the retracted position as the engaging part comes into sliding contact with a side wall of the guide rail that is located on an inner side in the vehicle width direction and, while pressing the side wall, moves inside the guide rail in a direction of closing the sliding door (Nagao Fig. 5, above).
	As indicated above, Nagao does not teach (1g). The prior art does not teach or suggest that the guide rail is configured such that a terminal end region on a closing side including a terminal end position at which the engaging part is located when the sliding door is fully closed constitutes a closing-side free running zone in which the engaging part does not press either of the side walls. The closest reference, Fukumoto et al. (US 6340199 B1) (hereinafter “Fukumoto”) teaches a terminal end region that constitutes a free running zone in which the engaging part does not press either of the side walls  (Fukumoto Fig. 1, below) but does not teach a terminal end position on the closing side.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fukumoto
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618